Bboyles, C. J.
1. The excerpt from the charge of the court, complained of in the motion for new trial, was error, but, when considered in connection with the charge as a whole and the facts of the case, does not require a new trial.
2. Under repeated rulings of the Supreme Court and of this court, a ground óf a motion for a new trial based upon- alleged prejudicial remarks of the judge, made upon the trial of the case and in the hearing of the jury, raises no question for the consideration of the reviewing-court, unless it appears that a timely motion for mistrial was made and overruled by the trial court.
3. The remaining special grounds of the motion for a new trial show no error.
4. The verdict was authorized by the evidence, and having been approved by the trial judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.